UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1240


MARY NASOH,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    November 4, 2011           Decided:   November 30, 2011


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Theodore N. Nkwenti, LAW OFFICE OF THEODORE NKWENTI, Silver
Spring, Maryland, for Petitioner. Tony West, Assistant Attorney
General, Francis W. Fraser, Senior Litigation Counsel, Susan K.
Houser,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mary    Nasoh,     a     native      and      citizen       of    Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her motions to reopen and reconsider.

Because Nasoh fails to raise any arguments that meaningfully

challenge the propriety of the Board’s denial of her motions to

reopen and reconsider in the argument section of her brief, we

find that she has failed to preserve any issues for review.                            See

Fed. R. App. P. 28(a)(9)(A) (“[T]he argument . . . must contain

. . . appellant’s contentions and the reasons for them, with

citations to the authorities and parts of the record on which

the appellant relies.”); Edwards v. City of Goldsboro, 178 F.3d

231,    241   n.6    (4th   Cir.     1999)       (“Failure    to     comply     with   the

specific      dictates    of   [Rule    28]      with    respect     to   a    particular

claim    triggers        abandonment      of       that      claim     on      appeal.”).

Accordingly, we deny the petition for review for the reasons

stated by the Board.           See In re: Nasoh (B.I.A. Feb. 17, 2011).

We   dispense    with     oral   argument         because    the     facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                             2